Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 09, 2017

The Court of Appeals hereby passes the following order:

A17A1003. RICHARD AUGUSTA WILSON v. STATE OF GEORGIA.

      It appears that the record in the above-styled case was transmitted to this Court
prematurely by the Clerk of the Superior Court of Fulton County, and according to
the notice of appeal a transcript of the proceedings was requested to be filed with the
record on appeal, and that the transcript in this case has not yet been prepared, it is
hereby ordered that the case be remanded to the trial court. It is further ordered, that
upon the filing of the transcript of the proceedings in the Superior Court of Fulton
County pursuant to the notice of appeal filed in this case, the Clerk of the Superior
Court of Fulton County shall transmit the balance of the record and the transcript to
this Court for re-docketing.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  02/09/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.